Citation Nr: 0524081	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-36 861	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits, including payment of VA 
benefits for the month of the veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945.  He died in February 2002.  The appellant is 
his daughter.  She appealed to the Board of Veterans' Appeals 
(BVA or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied her claim for accrued 
benefits.  

The Board remanded the case to the RO in January 2005 to 
schedule the appellant for a hearing there before a Veterans 
Law Judge (VLJ) of the Board.  This type of hearing is often 
called a travel Board hearing.  She had the hearing in April 
2005.

It also appears that earlier, in April 2002, the appellant 
had filed a claim for aid and attendance for the last 3 years 
of the veteran's life.  This is a distinct claim, not 
inextricably intertwined with her current claim for accrued 
benefits.  And this additional claim has not been adjudicated 
by the RO - much less denied and timely appealed to the 
Board.  38 C.F.R. § 20.200 (2004).  So it is referred to the 
RO for appropriate development and consideration.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in February 
2002 from an acute myocardial infarction (i.e., heart attack) 
due to hypertensive cardiovascular disease; a significant 
condition contributing to his death, but not resulting in the 
underlying cause of his death was iron deficiency anemia.

2.  At the time of the veteran's death, service connection 
was in effect for degenerative spondylosis of the cervical 
and lumbar spine.  He had a 60 percent rating and a total 
disability rating based on individual unemployability (TDIU).

3.  No periodic monthly benefits were due and unpaid to the 
veteran for a period of two years prior to his death.


CONCLUSION OF LAW

The criteria are not met for accrued benefits.  38 U.S.C.A. 
§ 5121, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159,  3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting her will aid in substantiating her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); and Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  



The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duties to notify and assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  

Furthermore, in this particular case at hand, the facts are 
not in dispute; resolution of the appellant's appeal is 
dependent on interpretation of the laws and regulations 
pertaining to entitlement to accrued benefits.  The Board is 
bound by precedent decisions of the Court and precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 
20.101(a).  Thus, additional evidence will not change the 
outcome of this appeal.  See VAOPGCPREC 5-2004 (Jun. 23, 
2004) ("under 38 U.S.C.A. § 5103(a), [VA] is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claim ineligible for the claimed 
benefit.").  VA has no further duty, therefore, to notify the 
appellant of the evidence needed to substantiate her claim, 
or to assist her in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).



Chapter 11 of Title 38 of the United States Code, providing 
for service-connected compensation benefits, makes no 
provision for the payment of disability compensation to 
survivors.  Survivors may not pursue disability compensation 
claims of a veteran, even as heirs to the veteran's estate.  
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).  
Instead, Congress established a procedure whereby a limited 
amount of "accrued benefits" due to the deceased veteran 
could be recovered by designated individuals.

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse or children.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).  In order for a surviving 
spouse or child to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).

In addition, applications for accrued benefits as described 
above must be filed within one year after the date of death.  
See 38 U.S.C.A. § 5151(c) (West 2002) and 38 C.F.R. § 
3.1000(c) (2004).

The veteran had active military service from April 1941 to 
October 1945, so during World War II.  According to his death 
certificate, he died in February 2002 from an acute 
myocardial infarction (i.e., heart attack) due to 
hypertensive cardiovascular disease.  A significant condition 
contributing to his death, but not resulting in the 
underlying cause of death, was iron deficiency anemia.



At the time of the veteran's death, service connection was in 
effect for degenerative spondylosis of the cervical and 
lumbar spine.  He had a 60 percent rating.  Also, in a June 
1970 RO decision, it was determined he was entitled to 
a TDIU.

The appellant, as the deceased veteran's daughter, filed her 
claim for accrued benefits in April 2002.  In various 
statements submitted to the RO, she said that she took care 
of the veteran for the 5 years immediately preceding his 
death, as he was unable to care for himself due to intense 
pain from his spinal disorder and advance vertigo.  She also 
said that she was responsible for paying all of his bills.  
So she believes that she is entitled to the VA compensation 
paid to her father in the month of his death, as 
reimbursement for the expenses she incurred in caring for him 
that month, until he died.

During her more recent travel Board hearing in April 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board, 
the appellant testified that she had a joint bank account 
with the veteran, into which his benefit checks were 
deposited.  She stated that she utilized the money to pay the 
expenses associated with caring for him, up to and including 
the month of his death, February 2002.  She also stated that 
VA subsequently recovered the funds from his February 2002 
check, after she already had paid expenses incurred by him 
prior to his death on February [redacted], 2002.

The circumstances of this case are indeed unfortunate.  But 
the veteran clearly did not have any active claims pending at 
the time of his death.  And while the Board acknowledges that 
the appellant's claim for aid and attendance was referred 
back to the RO for adjudication, this claim was filed by the 
appellant after the veteran's death, and not by the veteran 
prior to his death - so no pending claim.  Moreover, 
although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from a veteran's claim, as it is 
based on a separate statutory entitlement of the survivor for 
which an application must be filed in order to receive 
benefits, it is also derivative of the veteran's claim in 
that the daughter's entitlement is based on his entitlement.  
See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); 
aff'd, 102 F.3d 1236 (Fed. Cir. 1996) ("[T]he substance of 
the survivor's claim is purely derivative from any benefit to 
which the veteran might have been 'entitled' at his death 
[and gives the survivor] the right to stand in the shoes of 
the veteran and pursue his claim after his death").  In order 
to be entitled to accrued benefits as reimbursement for the 
expense of last sickness and burial under 38 U.S.C.A. § 
5121(a)(5) (West 2002) and 38 C.F.R. § 3.1000(a)(4) (2003), 
there must have been a claim pending at the time of death or 
entitlement to them under an existing decision.  Cf. Jones at 
1299-3000 (in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision).  This 
obviously is not the situation here.

Furthermore, even if a claim was filed prior to the veteran's 
death, no accrued benefits could be paid to the appellant.  
This is because 38 U.S.C.A. § 5121 specifically limits 
payment of accrued benefits to those due and unpaid to 
the veteran for a period not exceeding two years prior to his 
death.  In this case, the veteran was in receipt of a TDIU 
for more than two years prior to his death, and, therefore, 
no additional compensation benefits were due and payable at 
the time of his death.  Thus, there were no accrued benefits 
due and unpaid to him for a period of two years prior to his 
death.

To the extent the appellant is making an argument for 
"equitable relief" (essentially stating the VA's system, at 
least in its current state, is an injustice), the Board does 
not have jurisdiction to award relief on these grounds and 
may not review the merits of her contentions that she is 
entitled to such relief.  38 U.S.C.A. § 503 (West 2002); see, 
too, McCay v. Brown, 9 Vet. App. 183, 189 (1996), 
citing Suttmann v. Brown, 5 Vet.App. 127, 138 (1993) and 
Darrow v. Derwinski, 2 Vet.App. 303, 306 (1992).  Her equity 
argument, instead, is more appropriately addressed by 
recourse to the Secretary of VA under 38 U.S.C.A. § 503.

Accordingly, since the law, and not the evidence is 
dispositive in this case, the claim for accrued benefits must 
be denied as a matter of law - analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief may be granted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  Therefore, the appeal is 
denied.


ORDER

The claim for payment of accrued benefits is denied.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


